Ragan, C;
. Edward C. Erfling and others appeal from a decree of the district court of Douglas county foreclosing an ordinary real estate mortgage against their properly. The appeal is based upon the contention of the appellants that they were not allowed by the district court certain credits to which they claim they were entitled. The record presents no disputed question of law. It would subserve no useful purpose to even summarize the evidence here. In our opinion the' contentions of the appellants are untenable. The evidence justifies the decree of the district court and it is
Affirmed.